               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Violeta Dushaj,

                      Plaintiff,     Case No. 19-cv-10226

v.                                   Judith E. Levy
                                     United States District Judge
Mayco International LLC,
                                     Mag. Judge Elizabeth A. Stafford
                      Defendant.

________________________________/

 OPINION AND ORDER GRANTING MOTION TO WITHDRAW
           AS COUNSEL FOR PLAINTIFF [15]

     On September 25, 2019, Attorney Scott P. Batey filed a motion to

withdraw as counsel for Plaintiff Violeta Dushaj. (ECF No. 15.) On

September 26, 2019, Defendant filed a response stating that Defendant

has no objection to Batey’s motion. (ECF No. 16.) Batey alleges “a total

breakdown in the attorney-client relationship to the extent that

Plaintiff’s counsel can no longer represent Plaintiff.” (ECF No. 15,

PageID.60.) The Court finds Batey’s allegations to satisfy the “good

cause” standard required for withdrawal. See Ambrose v. Detroit Edison

Co., 65 Mich. App. 484, 488 (1975). The Court GRANTS Batey’s motion
to withdraw as counsel for Plaintiff. This case is STAYED for thirty days

to permit Plaintiff to find new counsel. Batey is ORDERED to provide a

copy of this order to Plaintiff. If Plaintiff does not find new counsel within

thirty days, Plaintiff is ORDERED to inform the Court, by no later than

November 8, 2019, whether she wishes to voluntarily dismiss the case or

proceed without counsel.

      IT IS SO ORDERED.

Dated: October 6, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan                  JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 6, 2019.
                                          s/Shawna Burns
                                          SHAWNA BURNS
                                          Case Manager




                                      2
